DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 6/23/2021. Claims 1-11 are pending and considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericksen et al. (US-2015/0081171-A1, hereinafter Ericksen).



Regarding claim 1, Ericksen discloses:
a plurality of ground engaging members (paragraphs [0132-0133]);
a frame supported by the plurality of ground engaging members (paragraphs [0132-0133]);
at least one suspension coupling the plurality of ground engaging members to the frame, the at least one suspension including at least one adjustable shock absorber having at least one adjustable damping profile (paragraphs [0132-0138] and FIG. 4A, at least one vehicle suspension damper-402, control system-404, power source-458, and electronic valve-460);
a plurality of vehicle condition sensors supported by the plurality of ground engaging members (paragraph [0137] and FIG. 4A, vehicle components-438A-C, and sets of sensors-440A-C);
at least one controller operatively coupled to the at least one adjustable shock absorber and the plurality of vehicle condition sensors, the at least one controller receiving a plurality of inputs from the plurality of vehicle condition sensors (paragraphs [0132-0138] and FIG. 4A, at least one vehicle suspension damper-402, control system-404, sets of sensors-440A-C, power source-458, and electronic valve-460);
a user interface system supported by the frame, the user interface system including a display, the display being configurable with the at least one controller to display a screen layout (paragraphs [0421-0424]);
the screen layout including at least one of (i) at least one numerical indication of at least one damping characteristic of the at least one adjustable shock absorber and (ii) at least one graphical representation of the at least one damping characteristic of the at least one adjustable shock absorber (paragraph [0424] and FIG. 17C, shock setup screen-1740, front right shock setup-1742, firm comp-1744, firm reb-1746, soft comp-1748, and soft reb-1750); and
the screen layout further including at least one of (i) a notification of an active vehicle condition modifier which alters the at least one damping characteristic of the at least one adjustable shock absorber and (ii) a vehicle steering angle indicator (paragraph [0422] and FIG. 17A, auto mode screen-1700, roll control-1702, load detect-1704, anti-squat-1706, anti-dive-1708, and freefall-1710).
Regarding claim 2, Ericksen further discloses:
wherein the at least one damping characteristic relates to a compression damping value of the at least one adjustable shock (paragraphs [0421-0424] and FIG. 17C, shock setup screen-1740, front right shock setup-1742, firm comp-1744, and soft comp-1748).
Regarding claim 3, Ericksen further discloses:
wherein the at least one damping characteristic relates to a rebound damping value of the at least one adjustable shock (paragraphs [0421-0424] and FIG. 17C, shock setup screen-1740, front right shock setup-1742, firm reb-1746, and soft reb-1750).
Regarding claim 5, Ericksen further discloses:
wherein the screen layout further a graphical representation of the vehicle, the at least one adjustable shock absorber includes a first shock absorber associated with a first suspension of the at least one suspension and a second shock absorber associated with a second suspension of the at least one suspension, the first shock absorber being positioned on a first side of a vertical longitudinal vehicle centerline plane and the second shock absorber being positioned on a second side of the vertical longitudinal vehicle centerline plane, the second side being opposite the first side (paragraph [0422] and FIG. 17A, auto mode screen-1700, and vehicle-1712).
Regarding claim 8, Ericksen further discloses:
wherein the screen layout further a graphical representation of the vehicle, the at least one adjustable shock absorber includes a first shock absorber associated with a first suspension of the at least one suspension and a second shock absorber associated with a second suspension of the at least one suspension, the first suspension being a front suspension of the vehicle and the second suspension being a rear suspension of the vehicle (paragraph [0422] and FIG. 17A, auto mode screen-1700, and vehicle-1712).
Regarding claim 11, Ericksen further discloses:
wherein the notification of the active vehicle condition modifier which alters the at least one damping characteristic of the at least one adjustable shock absorber is associated with one of an anti-dive condition, a cornering condition, a ride condition, a squat condition, a brake condition, a roll/cornering condition, and a jump/pitch condition (paragraph [0422] and FIG. 17A, auto mode screen-1700, roll control-1702, load detect-1704, anti-squat-1706, anti-dive-1708, and freefall-1710).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ericksen, as applied to claim 1 above, and further in view of Ippolito et al. (US-2011/0022266-A1, hereinafter Ippolito).
Regarding claim 4, Ericksen does not disclose displaying the magnitude and direction of the g-force being experienced by the vehicle. However, Ippolito discloses displaying the damping control characteristics of a vehicle suspension system, including the following features:
wherein the screen layout further includes a vehicle g-force indicator, the vehicle g-force indicator provides a first indication of a magnitude of the g-force being experienced by the vehicle and a second indication of a direction of the g-force being experienced by the vehicle (paragraph [0066]).
Ippolito teaches that a vehicle-suspension system should display in real time the current values of quantities relative to the vehicle motion, such as progressing speed, lateral and longitudinal accelerations, roll speed, pitch, body shake, relative speeds of the shock absorbers, vertical accelerations of the wheel hubs, and quantities relating to the adjustment operation of the shock absorbers characteristics, such as the control currents of the same (paragraph [0066]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the display of lateral, longitudinal and vertical acceleration of Ippolito into the interactive touch screen of Ericksen. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing a user with an understanding of the data which was input into the shock absorber controller. A person of ordinary skill would know that damping controls should be based on vehicle acceleration and deceleration.

Allowable Subject Matter
Claims 6-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667